[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                                                       U.S. COURT OF APPEALS
                       ________________________          ELEVENTH CIRCUIT
                                                             APRIL 16, 2009
                             No. 08-11502                 THOMAS K. KAHN
                                                                CLERK
                         Non-Argument Calendar
                       ________________________


               D. C. Docket No. 07-00298-CR-2-JHH-PWG


UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

DONALD ROGER PHILLIPS, JR.,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                      _________________________

                              (April 16, 2009)

Before EDMONDSON, Chief Judge, CARNES and WILSON, Circuit Judges.
PER CURIAM:

      Donald Roger Phillips, Jr., appeals the denial of a motion to suppress in his

conviction for receipt and possession of child pornography, 18 U.S.C. §

2252A(a)(2)(A), (5)(B). No reversible error has been shown; we affirm.

      On appeal, Phillips argues that the search warrant did not support a finding

of probable cause to search his home because of alleged misrepresentations by

Detective Terry Shouse in her affidavit. The affidavit stated that James Williams

and Clee Smith, employees of a company called ServPro, were repairing smoke

damage to Phillips’s residence when they observed in a basement closet “numerous

pictures depicting two young males performing oral sex on one another.” Shouse

stated that the pictures were produced “on what appeared to be standard computer

printer paper.” Shouse also mentioned in the affidavit that Smith had called a

family member to tell her what he had seen; and the family member contacted

Sergeant Chuck Denham. Phillips maintains that Shouse recklessly made the

statement that the pictures were produced on standard computer paper because she

had no personal knowledge of the matter and did not corroborate the information

she received from Sergeant Denham.

      We review the denial of a motion to suppress under a mixed standard of

review, examining the district court’s factual determinations for clear error and its



                                           2
application of law to those facts de novo. United States v. Boyce, 351 F.3d 1102,

1105 (11th Cir. 2003).1 “[W]e will not overturn a district court’s decision that

omissions or misrepresentations in a warrant affidavit were not reckless or

intentional unless clearly erroneous.” United States v. Reid, 69 F.3d 1109, 1113

(11th Cir. 1995).2

       “Probable cause to support a search warrant exists when the totality of the

circumstances allow a conclusion that there is a fair probability of finding

contraband or evidence at a particular location.” United States v. Brundidge, 170

F.3d 1350, 1352 (11th Cir. 1999). “Probable cause may be based on facts within

the magistrate’s knowledge and of which he has reasonably trustworthy

information.” Slay, 714 F.2d at 1095.

       Affidavits supporting search warrants are presumptively valid. Franks v.

Delaware, 98 S.Ct. 2674, 2684 (1978). For evidence that was seized pursuant to

search warrant, to prevail on a motion to suppress based on allegations of falsity in

the supporting affidavit, the defendant has the burden of establishing that (1) the

affiant made the alleged misrepresentations or omissions knowingly or recklessly



       1
           In addition, we construe all facts in the light most favorable to the prevailing party. Id.
       2
         Phillips did not object to the magistrate judge’s report and recommendation. See United
States v. Slay, 714 F.2d 1093, 1095 (11th Cir. 1983) (we review for plain error when a party fails
to “specifically identify [the fact] findings to which he objects” in the magistrate’s report). But
under either plain or clear error review, Phillips’s arguments fail.

                                                    3
and (2) exclusion of the alleged misrepresentations or inclusion of the alleged

omissions would result in a lack of probable cause. United States v. Novaton, 271

F.3d 968, 986-97 (11th Cir. 2001).

      We conclude that Phillips did not carry his burden in showing that the

affidavit contained knowing or reckless misrepresentations. Shouse prepared her

affidavit based on the written statements of Williams and Smith and on

information she learned from Denham. Denham had spoken with Linda Goodson,

a city magistrate and Smith’s mother-in-law. Goodson told Denham that Smith

called her to tell her about the pictures he saw in Phillips’s closet. According to

Goodson, Smith told her that he believed the pictures were computer generated

because a laptop was present and a date was on them. The testimony of Goodson

at the suppression hearing about what she told Denham and the statements of

Williams and Smith did not contradict the material facts in the affidavit.

      And Shouse did not act recklessly in representing that the images appeared

to be printed on standard computer paper based on all the information she received.

While Phillips complains that Shouse received the information secondhand and

failed to corroborate it, we conclude that she acted permissibly in preparing the

affidavit. Independent corroboration of an informant’s statement is not required in

every case. Brundidge, 170 F.3d at 1353 (explaining that an informant’s “explicit



                                           4
and detailed description of alleged wrongdoing, along with a statement that the

event was observed firsthand” may suffice) (citation omitted). And information in

the affidavit may be based on the observations and reports of other officers, like

Denham, who are engaged in the investigation. See United States v. Kirk, 781

F.2d 1498, 1505 (11th Cir. 1986).

       The face of the affidavit -- which was based on observations of Williams and

Smith, information Goodson received from Smith, and Shouse’s confirmation that

Phillips was the only resident of the home where the images were observed --

stated sufficient, trustworthy facts for the magistrate to believe that illegal images

of child pornography were located in the residence and that Phillips was the

possessor of the images. The affidavit established probable cause.3

       Phillips also argues that even if the warrant supported a probable cause

determination, the warrant was overly broad in describing the area to be searched.

Because Smith and Williams only observed objectionable material in a basement

closet, Phillips asserts, the warrant should not have permitted a search of the entire


       3
         Probable cause existed even without mention of computer paper because Williams and
Smith observed child pornography images in the residence. Phillips argues that the statement
about the images being on standard computer paper impermissibly expanded the warrant to
include computer equipment. But the warrant would have included computer-related equipment
for seizure because pornographic images typically are received via computers connected to the
internet. See United States v. Williams, 444 F.3d 1286, 1290 (11th Cir. 2006), reversed and
remanded on other grounds by United States v. Williams, 128 S.Ct. 1830 (2008), superseded by
United States v. Williams, 5343 F.3d 1371 (11th Cir. 2008) (recognizing common use of
computers and internet in child pornography offenses).

                                              5
residence and curtilage to include items such as computers and printers. We

disagree. Because (1) Phillips exclusively resided at the residence and (2) pictures

and the equipment related to them easily are moved within a residence, the search

warrant was not overly broad in providing for a search of the entire residence and

its curtilage.

       AFFIRMED.




                                          6